Title: Mary Smith Cranch to Abigail Adams, 14 December 1788
From: Cranch, Mary Smith
To: Adams, Abigail


        
          Braintree Decr. 14 1788
          My dear sister
        
        I do indeed rejoice with you all upon the happy event which took place in mr smiths Family before your arrival I hope my Neices health is perfectly restor’d that the young gentlemen are both very well—& that you may soon return accompany’d by Colln. smith whom I wish much to see— you must not think of comeing in the stage. It would be highly improper upon every account— we receiv’d your letters last week & were impatient enough till we had—
        I call’d upon mr Adams yesterday & found him looking with great pleasure upon 15 head of young Heifers which he had just purchas’d— He is determin’d to have stock enough I think you must build a dairy room next spring I am sure if they should all have calves. mr Adams will cover his Farms with living creatures if he does not have some other imployment soon—but by what I can hear it is probable he will—
        The chairs you mention have been here these three weeks—but you shall have them— I sent yesterday to have some more made & suppose I can have them— Betsy says if she does not have them till the spring she does not care she has some which she can put into the chamber. she wishes you to be here when she is married—but I believe you must come soon if you are— It has become such a serious matter with her that I really wish it was over— she will have no health till it is she wants you to say a few cheafull incouraging things to her— her Cousin too must spair an hour from her Nursery to inliven her Ideas.
        Mrs Brisler has retain’d her health bejond my expectaton— I hear no complaints of any kind from any one your son is not returnd from ordination mine did not go— mr cranhs was taken very ill the morning he was to have gone. & I feard he would have had a settled fever but it is gone off; I believe it was a cold & too great attention to watch work, your sons at college I hear are will,— I have told mrs Brisler to acquaint me if there is any thing to be done for them she has sent some of mr adams linnen to be repair’d & Lucy has done it
        mr cranch & william are gone to spend this evening with your lonely Friend— He has his easy chair before the fire & the Tables cover’d with books & papers just as he told you he would
        
        mr Brisler will take the chairs to mr smiths store tomorrow & I hope they will reach you safe
        I wish to look in upon you all— I cannot bear this separation—& must I hope it will be continu’d?— can I be so publick spirited? If I am I shall sacrifice a very great part of my private happiness— remember me most affectionately to mrs smith & till her that neither time nor distance has or ever will lesson my love for her— I long to squeese the little Boys & make them love me
        I am my dear sister with the most ardent affection ever yours—
        Mary Cranch
        The whole Family Join me presenting congratulations & Love oh! for a good pair of eyes & a good pen!
      